Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered October 19, 1976, convicting him of robbery in the third degree, upon his plea of guilty, and imposing sentence. Judgment affirmed. Defendant-appellant’s application to withdraw his plea was without merit (see People v Francis, 38 NY2d 150). Similarly, his claim that he was entitled to a hearing pursuant to CPL 400.21 as to his status as a second felony offender is not supported by the record. Appellant twice admitted, when pleading guilty, that he understood he would be sentenced as a second felony offender. Defense counsel informed the court that appellant had been previously convicted of manslaughter. Strict compliance with CPL 400.21 is waived when a defendant admits in open court that he has a prior felony conviction (People v Bryant, 47 AD2d 51). Latham, J. P., Cohalan, Rabin and Hawkins, JJ., concur.